Citation Nr: 1307738	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for osteoarthritis of the left hand. 

3. Entitlement to service connection for osteoarthritis of the right hand. 

4. Entitlement to service connection for osteoarthritis of the left hip. 

5. Entitlement to service connection for osteoarthritis of the right hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to April 1984, March 2002 to June 2002, and March 2005 to June 2006.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which denied the claims.
 
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for osteoarthritis of the left hip, right hip, left hand, and right hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hypertension clearly and unmistakably preexisted active service. 

2. The evidence is clear and unmistakable that there was no increase in hypertension during service. 





CONCLUSION OF LAW

Hypertension preexisted service and was not aggravated thereby; the presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

A June 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  In an August 2009 statement the Veteran reported that he was treated for blood pressure by a Dr. Z-G.  In April 2011 the Veteran was sent a letter requesting that he complete an authorization and consent form for Dr. Z-G so that the VA could obtain medical records on his behalf.  No response was received.  The Veteran did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in March 2007; the Veteran has not argued, and the record does not reflect, that this examination was inadequate as to the issue of service connection for hypertension.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner provided a current diagnosis of the Veteran's condition. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease both pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

Once the government establishes by clear and unmistakable evidence that the injury or disease pre-existed service; the government must then establish that the pre-existing injury or disease was "not aggravated" by service by showing clear and unmistakable evidence that there was either (1) no increase in disability during service, or (2) any such increase in disability was due to the natural progression of the pre-existing injury or disease.  38 U.S.C. §1153. 

In general, a pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service. 

If an increase is disability in service is shown, in order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease or injury.     

If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for incurrence.  

Here the Veteran contends that his hypertension began during active duty in 2005.  

There are no entry, exit, or treatment records from the Veteran's first period of active service, January 1983 to April 1984.  However, the Veteran does not contend that he had hypertension at this time and there are no medical records demonstrating hypertension or elevated blood pressure during this time.  Service connection for hypertension based upon the first period of active service, January 1983 to April 1984, is not warranted. 

Entry examinations were not conducted prior to the Veteran's last two periods of active service, March 2002 to June 2002 and March 2005 to June 2006.  As such, the Veteran is presumed to have been sound upon entry prior to both periods.  Again, the first step is determining whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed service.

Here, the Board concludes that there is clear and unmistakable evidence that the Veteran had been diagnosed with and was being treated for hypertension prior to the last periods of active duty.  In treatment notes from July 2000 the Veteran reported having elevated blood pressure for which he was going to see his family doctor.  His blood pressure readings were 140/96 and 138/91.  In March 2002 when seeking dental treatment during active duty, the Veteran reported currently taking prescription medicine for hypertension, which clearly demonstrates that he had been diagnosed with hypertension, and was being treated for hypertension prior to either period of active duty (one beginning March 2002 and one beginning March 2005).  

As there is clear and unmistakable evidence that hypertension pre-existed service, the next requirement to rebut the presumption of soundness is to show, by clear and unmistakable evidence, that the pre-existing hypertension was not aggravated by service.  Here, there is no evidence that hypertension was aggravated by service as there is no evidence or suggestion of a worsening of the condition.  

In January 2004 the Veteran reported a prior medical history of hypertension.  A January 2004 medical examination noted a blood pressure reading of 122/84.  In a December 2004 medical history the Veteran reported a history of hypertension for which he was currently taking prescription medicine.  

Despite seeking treatment in June, July and August 2005 for hip complaints, no hypertension or elevated blood pressure was noted.  A June 2005 blood pressure reading was 128/84 and the Veteran's hypertension was noted to be in good control.  A July 2005 blood pressure reading was 139/92 with a medical history of hypertension noted.  An August 2005 blood pressure reading was 137/89.  In May 2006 the Veteran reported taking medicine for hypertension which was noted to be preexisting.  At an April 2006 post deployment review no complaints, concerns, or treatment for hypertension or any symptoms potentially related to hypertension, were reported.  

VA outpatient treatment notes show the Veteran established care beginning in February 2007, eight months post active service.  The Veteran's blood pressure reading from February 6, 2007 was 113/69.  Assessments included hypertension, controlled.  On February 27, 2007, he was seen for instructions on the use of his blood pressure monitor, and he was told to keep a log.  In March 2007 the blood pressure reading was 135/80.  In June 2007 when seeking treatment for aches and fever, the Veteran's blood pressure reading was 151/88 in the morning and 143/89 a few hours later.   It was noted at that time that his hypertension was uncontrolled, and his medication was adjusted.

A March 2007 C&P examination noted the Veteran's report of hypertension since 2007, with no current symptoms and no impairment.  Two sets of blood pressure readings were taken from both arms in sitting, standing and lying positions.  The examiner diagnosed hypertension with objective evidence of elevated blood pressure.  The readings were as follows: 


Left Arm
Right Arm
Sitting
138/93
142/92
140/100
136/96
Standing
136/102
134/104
154/106
140/108
Lying
126/76
130/86
148/86
138/64

There is no evidence of a worsening of hypertension during the last two periods of active service.  Blood pressure readings taken during active service were normal and are not considered to demonstrate hypertension.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  As shown above, all readings taken during service and in the first months after service were within normal range with notations that the hypertension was controlled.  Such findings clearly and unmistakably do not show aggravation during service.

The Board recognizes that a notation approximately one year after active service indicated the Veteran's hypertension was uncontrolled.  This finding does not call into question the Board's conclusion that the evidence clearly and unmistakably shows no aggravation of pre-existing hypertension during service.  In fact, the multiple blood pressure readings during service and in the few months thereafter clearly demonstrate his hypertension remained controlled.  The fact that the condition became uncontrolled a year later in no way suggests the disability increased during service.

In sum, hypertension was not noted upon entry.  The evidence clearly and unmistakably demonstrates that hypertension existed prior to active service.  Ongoing treatment of a pre-existing condition during a period of active service does not constitute an increase in severity of the condition.  The evidence clearly and unmistakably demonstrates that there was no increase in severity of hypertension during service. 

The presumption of soundness is rebutted.  Service connection for hypertension is not warranted. 


ORDER

Service connection for hypertension is denied. 


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes assisting the Veteran in the procurement of service records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that no entry examinations were conducted prior to his active duty service therefore the Veteran is presumed sound upon entry.  In February 1999 and in March 2002 the Veteran reported taking mobic for arthritis, however it is unclear which joint or joints were affected.   As noted above, to rebut the presumption of soundness there must first be clear and unmistakable evidence that the condition pre-existed service.  With such a general finding of "arthritis," it is not clear that the Veteran had a bilateral hip and/or a bilateral hand disability prior to any period of active service, as opposed to arthritis affecting other joints.  Therefore, he is presumed to be sound and the question is one of incurrence, not aggravation. 

Service treatment records show that the Veteran complained of and was treated for bilateral hip and bilateral hand pain during active duty.  Additionally, during active duty the Veteran was put on profile in June 2005 for "osteoarthritis" however a specific joint or body region was not identified.  The profile included "no running, no push-ups, no prolonged squatting, no climbing on/off tactical vehicles, no ruck[sp?] marching." It is unclear which joints were affected.  

Prior VA examinations have been conducted; however, the findings are inconclusive.  In March 2007 a VA examination x-ray report diagnosed mild bilateral hip osteoarthritis and was negative for bilateral hands.  After physical examination of the Veteran, the examiner diagnosed arthritis of the bilateral hips based on the subjective factors of pain and x-ray findings.  The examiner also diagnosed arthritis of bilateral hands based on subjective factors of pain and x-ray findings of arthritis; however, in an addendum the examiner clarified the diagnosis as bilateral hand strain.  September 2007 x-rays were negative for bilateral hips and negative for bilateral hands.  In March 2010 a VA examination found there to be no diagnosed bilateral hip or bilateral hand disabilities and therefore no opinion was provided.  

In light of the inconclusive medical evidence another examination is necessary to determine what are the Veteran's current bilateral hip and hand disabilities and the extent of their impairment, and to provide an opinion as to whether any current bilateral hip and hand disabilities are related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with both an orthopedic specialist and a rheumatology specialist, to include any associated testing.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

(a) The examiners shall provide a diagnosis of all current left hip, right hip, left hand and/or right hand disabilities, and/or any systemic diagnosis which encompasses the Veteran's hip and hand complaints; and

(b) The examiners shall provide an opinion as to whether it is at least as likely as not that any left hip, right hip, left hand and/or right hand disabilities, and/or any systemic diagnosis, were incurred in or are related to any injury or disease in service, to include a profile for osteoarthritis in June 2005.

A full and complete rationale for all opinions expressed must be provided.  If the examiners feel that the requested opinions cannot be rendered without resorting to speculation, the examiners should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. If the Veteran indicates during the above VA examinations that he has received any outpatient treatment for these conditions, then efforts should be made to get such records.

3. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


